Citation Nr: 1738925	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to January 25, 2011, and to a rating in excess of 30 percent beginning January 25, 2011, for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board, most recently in September 2016, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

In a May 2011 rating decision, the Veteran was assigned a 30 percent rating for his PTSD, effective January 25, 2011.  That did not constitute a complete grant of the benefit sought on appeal.  However, the Board has limited its consideration accordingly.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In May 2015, the Board remanded the appeal for a new VA examination to determine the current level of severity of all impairment resulting from the Veteran's PTSD.  A review of the record shows that the Veteran was afforded the directed VA examination in January 2016.  However, In the September 2016 Board remand, that examination was determined to be inadequate for adjudication purposes.   As a result, in the September 2016 remand, the Board directed that the Veteran be afforded for a new VA examination to determine the severity of the Veteran's PTSD and any related psychiatric disabilities.  

A review of the record shows that the Veteran was afforded the directed VA examination in December 2016.  Those mental health records have been obtained and a new VA examination was performed in December of 2016.  However, the Board finds that the December 2016 VA examination is inadequate for rating purposes.  In this regard, the Board notes that the examiner was directed to identify any and all psychiatric diagnoses currently present, to include whether the Veteran had a specific phobia related to his PTSD.  Additionally, given the presence of multiple psychiatric disability diagnoses of record, the examiner was also asked to differentiate, if possible, which symptoms were related to the Veteran's service-connected PTSD and which were related to other nonservice-connected psychiatric disabilities.  

A review of the December 2016 VA examination report shows that the examiner noted that the Veteran did not have a diagnosis of a specific phobia that was caused by or incurred in during his service in the Gulf War.  However, the Board notes that the Veteran in the current claim did not have service in the Gulf War.  The Veteran in the current case served in the Republic of Vietnam and was separated from active service in December 1972.  The examiner's mistake calls into question the accuracy of the entire examination report.  Further, the examiner failed to take into consideration statements the Veteran made at prior VA examinations regarding his fear of flying and enclosed spaces and his report regarding their relation to his service in the Republic of Vietnam.  

Therefore, the Board finds that the development conducted does not adequately comply with the directives of the September 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his PTSD.  

Additionally, current treatment records should be identified and obtained before a decision is made in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination, by an examiner with appropriate expertise who has not previously examined the Veteran or provided an opinion in this appeal, to determine the current level of severity of all impairment resulting from his PTSD.  The claims file must be made available to, and reviewed in its entirety by the examiner.  The examiner should provide all information required for rating purposes.  Also, the examiner should, to the extent possible, differentiate which symptoms are related to the Veteran's service-connected PTSD and which are related to nonservice-connected disabilities.  

3.  Confirm that the VA examination report and any opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




